  Case 1:19-cr-00643-VM Document 27 Filed 08/27/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X                            8/27/2020
UNITED STATES OF AMERICA,        :
                                 :
                                 :               19 CR 643(VM)
          -against-              :                  ORDER
                                 :
KALVIN THWAITES et al.,          :
                                 :
                  Defendants.    :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

     Counsel for the Government, with the consent of counsel
for the Defendants (see Dkt. No. 26), requests that the status
conference     currently   scheduled     for   August   28,   2020    be
rescheduled. The conference shall be scheduled for Friday
October 16, 2020 at 12:00 p.m.
     All parties to this action consent to an exclusion of
time from the Speedy Trial Act until October 16, 2020.
     It is hereby ordered that time until October 16, 2020
shall    be   excluded   from   speedy   trial   calculations.       This
exclusion is designed to guarantee effectiveness of counsel
and prevent any possible miscarriage of justice. The value of
this exclusion outweighs the best interests of the Defendant
and the public to a speedy trial. This order of exclusion of
time is made pursuant to 18 U.S.C. §§ 3161(h)(7)(B)(i) & (iv).


SO ORDERED:

Dated:        New York, New York
              27 August 2020



                                         _______________________
                                               Victor Marrero
                                                  U.S.D.J.
